Opinion By
President Judge Crumlish, Jr.,
The petitioners and respondents1 in these two consolidated cases have filed cross-motions for summary judgment. Petitioners seek a permanent injunction of .Section 2 of Act 31 of 1983, 24 Pa. C. S. §8102, which requires them, as members of the Public School Employes ’ Retirement System2 to contribute an additional 1% of their salary to the Public School Em*610ployes’ Retirement Fund. Section 2 of Act 31,3 signed into law by Governor Thornburgh on July 22, 1983, purported to raise the basic contribution rate under the Public School Employes’ Retirement Code4 friom 5 1/4% to 6 1/4%. Respondents .seek to have Section 2 of Act 31 constitutionally upheld. We grant petitioners’ motion for summary judgment and deny respondents’ motion for summary judgment for the reasons set forth in AFSCME v. Commonwealth, 80 Pa. Commonwealth Ct. 611, 472 A.2d 746 (1984). We .also order the ‘Commonwealth .to refund immediately all employee contributions in excess of the 5 1/4% basic contribution rate heretofore collected.5
Order
Upon consideration of the cross-motions for summary judgment of petitioners .and respondents, the petitioners ’ motion for summary judgment is granted and the respondents’ motion for .summary judgment is denied. Further, IT IS ORDERED that:
(1) Respondents, jointly and severally, together with their agents and .representatives, .a/re hereby permanently enjoined from collecting pension contributions from employees who were members of the Public School Employes’ Retirement System prior to the enactment of Act 31 of 1983, in excess of the five and one-quarter (5 1/4%) percent basic contribution rate; and
*611(2) Respondents, jointly .and severally, together with their agents and representatives, are hereby directed to return, immediately, all monies collected from employees who were members of tbe Public School Employes’ Retirement System prior to the enactment of Act 31 ¡of 1983, in ¡excess of the five and one-quarter (5 1/4%) percent basic contribution rate, and to return ¡any accrued interest from all monies collected at the rate of four (4%) percent as ¡set forth in Section 8102 of the Public School Employe’ Retirement Code, 24 Pa. O. S. §8102.

 Petitioners have discontinued their action with respect to the School Districts of Philadelphia, Pittsburgh and Scranton.


 Petitioners in this case were all members of the Public School Employes’ Retirement System at the time of the enactment of Act 31.


 The pertinent part of Section 2 reads as follows:
“Basic contribution rate.” The .rate of [5 1/4% except for an active member of Class T-A or T-B, the appropriate rate based on sex and .age ait entry into the system] 6 1/4%.


 24 Pa. C. S. §8101.


 The Commonwealth is also ordered to return any accrued interest at the rate of four (4%) percent as set in Section 8102 of the Public School Employes’ Retirement Code, 24 Pa. C. S. §8102.